DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 10 and 14 – 18 are pending in the instant application.
Response to Applicant’s Remarks
The objection to the instant claim 3 as reciting alternative forms of the variables R1, R2 and R6 is hereby withdrawn in view of Applicant’s amendment to insert the term “or” in the instant claim.
The rejection under 35 U.S.C. §103 of the instant claims 1 – 7 and 14 – 16 as being unpatentable over WIPO Publication WO 2018095432 A1 (Chen) is hereby withdrawn in view of Applicant’s amendments to recite the limitation “R1 is C1-C10 alkyl substituted by one or more substituents selected from the group consisting of halogen, hydroxy, -NH2, nitro, -CN, C1-C4 haloalkyl, C1-C4 alkoxy, C3-C6 cycloalkyl, C2-C4 alkenyl, C2-C4
Expanded Search: Applicant’s amendments necessitate new grounds of search. Therefore, search has been further expanded to the full scope of the instant claims 1 – 7 and 14 – 18. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Election/ Restriction
Claim 1 – 7 and 14 – 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 – 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Search: Search has been performed to include the full scope of the instant claims 8 – 10. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Yaohua Dong, on February 8, 2022.
	The amendments are as follows:
	Claim 8, page 7 lines 2-3:
The phrase “(b) ring-opening compound B under alkaline hydrolysis conditions (such as aqueous sodium hydroxide) to give the final product …” should read as “(b) ring-opening compound B under alkaline hydrolysis conditions


The phrase “(c) ring-opening compound B under alkaline hydrolysis conditions (such as aqueous sodium hydroxide) to give the final product …” should read as “(c) ring-opening compound B under alkaline hydrolysis conditions.

Conclusion
Claims 1 – 10 and 14 – 18 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626